                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                       :
YASMIN REYAZUDDIN
                                       :

     v.                                :       Civil Action No. DKC 11-0951

                                       :
MONTGOMERY COUNTY, MARYLAND
                                       :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this disability

discrimination case is Plaintiff Yasmin Reyazuddin’s motion for a

finding that she is entitled to an award of reasonable attorneys’

fees, costs, and expenses.      (ECF No. 403).          The issues have been

fully briefed, and the court now rules, no hearing being deemed

necessary.     Local Rule 105.6.           For the following reasons, the

motion will be denied.

I.   Background

     In April of 2011, Ms. Reyazuddin sued Defendant Montgomery

County (“Defendant” or the “County”) for violation of § 504 of the

Rehabilitation    Act,   29   U.S.C.       §    794.    (ECF   No.    1).      Ms.

Reyazuddin’s     claim   stemmed   from          the   County’s      failure    to

accommodate her disability: Ms. Reyazuddin is blind.                  As alleged

in the complaint, as of 2009, the County employed Ms. Reyazuddin

as a customer service representative at a County call center. When

the County moved to a new call center (“MC311”), Ms. Reyazuddin
was denied the opportunity to make the move.               The County’s new

call center came with new software, which was not then accessible

to the blind.        (Id.)   Instead, Ms. Reyazuddin was placed in a

series of alternate positions.

      Ms. Reyazuddin sought declaratory and injunctive relief from

the   County,   as    well   as   compensatory   damages,     based   on   the

Rehabilitation Act and the Americans with Disabilities Act.                 In

2014, this court granted summary judgment in favor of Montgomery

County.   (ECF No. 108).     Ms. Reyazuddin successfully appealed with

regard to the Rehabilitation Act claim, (ECF No. 113), and, in

2016, the remaining issues went to trial.            The jury found that the

County had failed to provide a reasonable accommodation but awarded

$0 in damages.       (ECF No. 221).    Several months later, the County

finally transferred Ms. Reyazuddin to MC311.            (ECF No. 403, at 4).

In August 2017, this court denied Ms. Reyazuddin’s request for

injunctive relief on the ground that she was no longer employed in

inadequate alternate positions and was now employed at MC311. (ECF

No. 353).    The court also declined to issue a declaratory judgment

because     “[t]he    jury   made     clear   that     Defendant’s    earlier

accommodation was insufficient[]” and “[f]urther expounding on the

jury’s verdict would be superfluous[.]”               (Id. at 41-42).      Ms.

Reyazuddin again appealed and the Fourth Circuit affirmed this

court’s judgment.      (ECF No. 398-1).

                                       2
      On January 18, 2019, Ms. Reyazuddin filed a motion for

attorneys’ fees claiming she is a “prevailing party” under the

Rehabilitation Act.    (ECF No. 403).

II.   Analysis

      Under the Rehabilitation Act, “[i]n any action or proceeding

to enforce or charge a violation of a provision of this subchapter,

the court, in its discretion, may allow the prevailing party, other

than the United States, a reasonable attorneys’ fee as part of the

costs.”     29 U.S.C. § 794a.   “The term ‘prevailing party’. . . is

a ‘legal term of art,’ . . . and is ‘interpreted. . . consistently’

– that is, without distinctions based on the particular statutory

context in which it appears.”     Smyth ex rel. Smyth v. Rivero, 282

F.3d 268, 274 (4th Cir. 2002) (quoting Buckhannon Bd. & Care Home,

Inc. v. W. Va. Dep’t of Health and Human Resources, 532 U.S. 598,

603 n. 4 (2001))(internal citations omitted).

      To be considered a “prevailing party,” a plaintiff must obtain

“an enforceable judgment . . . or comparable relief through a

consent decree or settlement.”    Farrar v. Hobby, 506 U.S. 103, 111

(1992) (internal citations omitted).     There is no consent decree

or settlement in this case.      Thus, the only avenue open to Ms.

Reyazuddin is the first of the Farrar options: an enforceable

judgment.     As will be discussed, while Ms. Reyazuddin has won a




                                   3
judgment,   it   cannot   be   characterized   as   an   enforceable   one

sufficient to make her a prevailing party.

     Plaintiff relies on a case from the United States Court of

Appeals for the District of Columbia, Select Milk Producers, Inc.

v. Johanns, 400 F.3d 939, 947 (D.C. Cir. 2005), as well as a Fourth

Circuit case, Dennis v. Columbia Colleton Med. Ctr. Inc., 290 F.3d

639, 652-53 (4th Cir. 2002), for the proposition the amount of

damages is irrelevant.     (ECF No. 406, at 3).      Justice O’Connor’s

much-cited concurrence in Farrar, which plaintiff relies on – and

which forms the basis of both Select Milk Producers and Dennis -

makes clear that there is a difference between nominal damages and

no damages: there, the plaintiff “obtained an enforceable judgment

for one dollar in nominal damages.       One dollar is not exactly a

bonanza, but it constitutes relief on the merits.         And it affects

the defendant’s behavior toward the plaintiff, if only by forcing

him to pay one dollar — something he would not otherwise have

done.”   Farrar, 506 U.S. 103, 116–17 (O’Connor, J., concurring).

In sum, to claim “prevailing party” status, the judgment must

“materially alter[] the legal relationship between the parties by

modifying the defendant’s behavior in a way that directly benefits

the plaintiff.”     Id. at 111-12 (majority opinion).         One dollar




                                    4
technically accomplishes that (even if it does not ultimately

warrant an award of attorneys’ fees), but zero dollars does not.

        Put another way, “a judicial pronouncement that the defendant

has violated the [law],” standing alone, “does not render the

plaintiff a prevailing party.”           Id. at 112; see also Hewitt v.

Helms, 482 U.S. 755, 762 (1987) (“the moral satisfaction of knowing

that a federal court concluded that [a plaintiff’s] rights ha[ve]

been violated” is insufficient to render plaintiff a prevailing

party”).      There has been no material alteration of the legal

relationship between the parties by virtue of a judgment in this

case.

        Plaintiff argues that her claim “is even stronger than that

of many other plaintiffs who have recovered fees. For example,

plaintiffs are routinely found to be prevailing parties when a

defendant settles[.]” (ECF No. 403, at 5).                  Ms. Reyazuddin,

however, can point to no case in this circuit or out where a

settlement    alone   was   found   to   have   the   necessary    “judicial

imprimatur” to render a plaintiff the “prevailing party.”             All of

Ms. Reyazuddin’s cited cases involve a judicial grant of equitable

relief.

        The court has found, of course, that the County has now

reasonably     accommodated   Ms.    Reyazuddin       and   thus   that   Ms.

Reyazuddin has achieved a measure of success.                 That success,

                                     5
however,   lacks    the     requisite       “judicial   imprimatur.”      Ms.

Reyazuddin ultimately did “prevail[] on the most significant issue

in this litigation (her request to be transferred to the MC311

Call Center with accommodations[.)]”               (ECF No. 403, at 11).

Plaintiff may even be correct that “[t]he jury’s verdict was the

predicate for the relief that Ms. Reyazuddin obtained.”            (ECF No.

406, at 2) (emphasis added).       This, however, is just another way

of saying that “the jury’s verdict was the catalyst for the relief

that Ms. Reyazuddin obtained.”

     In other words, Plaintiff is simply advancing the “catalyst

theory,” which “posits that a plaintiff is a ‘prevailing party’ if

it achieves the desired result because the lawsuit brought about

a voluntary change in the defendant’s conduct.”             Buckhannon, 532

U.S. at 601.       The Supreme Court has expressly held that “the

‘catalyst theory’ is not a permissible basis for the award of

attorney[s’] fees[.]”       Id. at 610.

     It bears repeating that “prevailing party” is a legal term of

art, and is not met even if Ms. Reyazuddin has “prevailed” in the

everyday meaning of the word.           Ms. Reyazuddin does not meet the

legal definition of a “prevailing party,” as there has been no

“court-ordered     change   in   the    legal    relationship   between   the




                                        6
plaintiff and the defendant.”    Id. at 604 (internal citations and

quotations omitted).

III. Conclusion

     For the foregoing reasons, the motion for a finding that

Plaintiff is entitled to an award of reasonable attorneys’ fees

will be denied.   A separate order will follow.



                                          /s/
                                DEBORAH K. CHASANOW
                                United States District Judge




                                  7
